Name: Commission Regulation (EEC) No 508/90 of 28 February 1990 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 53/411 . 3 . 90 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 508/90 of 28 February 1990 fixing the amount of the subsidy on oil seeds THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 2902/89 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 448/90 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (5), as last amended by Regulation (EEC) No 2216/88 (% and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 339/90 Q, as last amended by Regulation (EEC) No 471 /90 (8) ; Whereas, in the absence of the target price for the 1990/91 marketing year for colza and rape seed, the abatement of the subsidy from the system of maximum guaranteed quantities, the amount of the subsidy in the case of advance fixing for this period for colza and rape seed has been obtainable only provisionally on the basis of the latest proposals from the Commission to the Council on price and abatement ; whereas this amount may, therefore, be applied on a temporary basis and should be confirmed or replaced when the indicative prices and where appropriate, the effects of the applica ­ tion of the system of maximum guaranteed quantities of the 1990/91 marketing year are known ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 339/90 to the informa ­ tion known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, HAS ADOPTED THIS REGULATION : Article 1 1 . The amount of the subsidy and the exchange rate referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (9) are as set out in the Annexes hereto. 2. The amount of the compensatory aid referred to in Article 14 of Council Regulation (EEC) No 475/86 (10) is as set out in Annex III for sunflower seed harvested in Spain . 3 . The amount of the special subsidy provided for by Council Regulation (EEC) No 1920/87 (u) for sunflower seed harvested and processed in Portugal is as set out in Annex III . 4. However, the amount of the subsidy in the case of advance fixing for the 1990/91 marketing year for colza, and rape seed will be confirmed or replaced as from 1 March 1990 to take into account the target price, and where appropriate, the effects for the 1990/91 marketing year of the application of the system of maximum guaran ­ teed quantities for colza and rape seed for this marketing year. Article 2 This Regulation shall enter into force on 1 March 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 February 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No 172, 30. 9 . 1966, p. 3025/66. (2) OJ No L 280, 29 . 9 . 1989, p, 2. 0 OJ No L 164, 24 . 6. 1985, p. 11 . (4) OJ No L 47, 23 . 2. 1990, p. 8 . (*) OJ No L 167, 25 . 7. 1972, p. 9 . Is) OJ No L 197, 26. 7. 1988, p. 10 . 0 OJ No L 37, 9 . 2. 1990, p. 14 . (8) OJ No L 48 , 24. 2. 1990, p. 38 . O OJ No L 266, 28 . 9 . 1983, p. 1 . ( l0) OJ No L 53, 1 . 3 . 1986, p. 47. H OJ No L 183, 3 . 7. 1987, p. 18 . No L 53/42 Official Journal of the European Communities 1 . 3 . 90 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kg} l Current 1st period 2nd period 3rd period 4th period 5th period I 3 4 5 6 7 0 8 0 1 . Gross aids (ECU) :  Spain 1,170 1,170 1,170 1,170 1,770 1,770  Portugal 0,000 0,000 0,000 0,000 0,000 0,000  Other Member States 25,717 25,795 25,823 23,060 23,043 24,099 2. Final aids : I I I \ (a) Seed harvested and processed in : I  Federal Republic of Germany (DM) 60,99 61,18 61,25 54,82 54,74 57,38  Netherlands (Fl) 67,84 68,04 68,12 60,83 60,78 63,75  BLEU (Bfrs/Lfrs) 1 241,80 1 245,56 1 246,91 1 113,50 ::: 1 112,68 1 163,67  France (FF) 195,90 196,47 196,65 174,96 175,09 183,38  Denmark (Dkr) 229,65 230,35 230,60 205,93 205,78 215,02  Ireland ( £ Irl) 21,803 21,867 21,887 19,473 19,487 20,410  United Kingdom ( £) 16,597 16,633 16,614 14,316 14,707 15,492  Italy (Lit) 43 024 43 149 43 185 38 342 39 766 41 523  Greece (Dr) 4 567,70 4 576,81 4 549,62 3 909,55 4 619,03 4 770,19 (b) Seed harvested in Spain and processed : \ | I  in Spain (Pta) 178,89 178,89 178,89 178,89 270,63 270,63  in another Member State (Pta) 3 634,44 3 646,78 3 649,17 3 225,09 3 311,00 3 451,14 (c) Seed harvested in Portugal and processed :  in Portugal (Esc) 0,00 0,00 0,00 0,00 0,00 0,00  in another Member State (Esc) 5 349,22 5 363,96 5 357,09 4 769,03 4 979,33 5 149,55 (') Subject in the case of advance fixing for the 1990/91 marketing year to the adoption of prices and measures and where appropriate* the effects of the application of the system of maximum guaranteed quantities. 1 . 3 . 90 Official Journal of the European Communities No L 53/43 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg} \ Current 1st period 2nd period 3rd period 4th period 5th period \ 3 4 5 6 7 0 8 0 1 . Gross aids (ECU) : \  Spain 3,670 3,670 3,670 3,670 4,270 4,270  Portugal 2,500 2,500 2,500 2,500 2,500 2,500  Other Member States 28,217 28,295 28,323 25,560 25,543 26,599 2. Final aids : \ (a) Seed harvested and processed in :  Federal Republic of Germany I (DM) 66,89 67,08 67,15 60,72 60,65 63,29  Netherlands (Fl) 74,43 74,64 74,71 67,42 67,38 70,35  BLEU (Bfrs/Lfrs) 1 362,51 1 366,28 1 367,63 1 234,21 1 233,39 1 284,38  France (FF) 215,14 215,72 215,90 194,20 194,33 202,62  Denmark (Dkr) 251,98 252,68 252,93 228,25 228,10 237,34  Ireland ( £ Irl) 23,945 24,009 24,029 21,615 21,629 22,552  United Kingdom ( £) 18,358 18,394 18,374 16,077 16,482 17,267  Italy (Lit) 47 274 47 399 47 435 42 592 44106 45 863  Greece (Dr) 5 047,63 5 056,74 5 029,56 4 389,49 5 142,81 5 293,97 (b) Seed harvested in Spain and II II|| processed : lIIli  in Spain (Pta) 561,13 561,13 561,13 561,13 652,87 652,87  in another Member State (Pta) 4 016,68 4 029,02 4 031,41 3 607,33 3 693,24 3 833,38 (c) Seed harvested in Portugal and II II\\ processed : IIIl\\ II  in Portugal (Esc) 499,40 499,40 499,40 499,40 512,33 512,33  in another Member State (Esc) 5 848,62 5 863,36 5 856,50 5 268,44 5 491,65 5 661,88 (l ) Subject in the case of advance fixing for the 1990/91 marketing year to the adoption of prices and measures and where appropriate, the effects of the application of the system of maximum guaranteed quantities. No L 53/44 Official Journal of the European Communities 1 . 3 , 90 ANNEX III Aids to sunflower seed (amounts per 100 kg) Current 3 1st period 4 2nd period 5 3rd period 6 4th period 7 1 . Gross aids (ECU):  Spain 6,890 6,890 6,890 6,890 6,890  Portugal 0,000 0,000 0,000 0,000 0,000  Other Member States 35,041 35,231 34,754 32,275 32,275 2. Final aids : \ \ (a) Seed harvested and processed in (') :  Federal Republic of Germany (DM) 83,02 83,47 82,36 76,60 76,60  Netherlands (Fl) 92,43 92,93 91,68 85,14 85,14  BLEU (Bfrs/Lfrs) 1 692,02 1 701,20 1 678,16 1 558,46 1 558,46 -  France (FF) 267,58 269,03 265,24 245,77 245,77  Denmark (Dkr) 312,92 314,62 310,36 288,22 288,22  Ireland ( £ Irl) 29,781 29,943 29,521 27,354 27,354  United Kingdom ( £) 23,098 23,220 22,782 20,714 20,714  Italy (Lit) 58 845 59 163 58 312 53 966 53 966  Greece (Dr) 6 341,47 6 373,84 6 232,44 5 653,93 5 653,93 (b) Seed harvested in Spain and processed :  in Spain (Pta) 1 053,45 1 053,45 1 053,45 1 053,45 1 053,45  in another Member State (Pta) 4 362,73 4 392,03 4 318,30 3 936,32 3 936,32 (c) Seed harvested in Portugal and processed :  in Portugal (Esc) 0,00 0,00 0,00 0,00 0,00  in Spain (Esc) 7 820,64 7 858,93 7 745,23 7 203,14 7 203,14  in another Member State (Esc) 7 649,71 7 687,16 - 7 575,95 7 045,70 7 045,70 3 . Compensatory aids : II  in Spain (Pta) 4 333,25 4 362,95 4 289,22 3 907,24 3 907,24 4. Special aid : |  in Portugal (Esc) 7 649,71 7 687,16 7 575,95 7 045,70 7 045,70 (') For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,0223450 . ANNEX IV Exchange rate of the ecu to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of ECU 1) I Current3 1st period4 2nd period5 3rd period6 4th period7 5th period8 DM 2,045660 2,041480 2,037160 2,033150 2,033150 2,022470 Fl 2,304220 2,300870 2,297190 2,293070 2,293070 2,281230 Bfrs/Lfrs 42,618200 42,603100 42,581800 42,553300 42,553300 42,491100 FF 6,929620 6,928250 6,926580 6,926710 6,926710 6,925560 Dkr 7,869760 7,878530 7,887010 7,894460 7,894460 7,921050 £Irl 0,770436 0,770424 0,770642 0,770544 0,770544 0,772189 £ 0,715508 0,717888 0,720214 0,722473 0,722473 0,728405 Lit 1 512,70 1 515,39 1 518,09 1 520,44 1 520,44 1 526,28 Dr 193,24800 194,31500 196,25700 197,96400 197,96400 203,61600 Esc 179,87300 180,54700 181,52300 182,60500 182,60500 185,70800 Pta 131,81800 132,19100 132,62500 133,03600 133,03600 134,22400